
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


To:
Title:
Date:    February 26, 2004

Dear        ,

        This letter is being provided to you to explain the benefits you are
eligible to receive, in the event that your employment is involuntarily
terminated by Sabre Inc. [include "or any of it's subsidiaries or affiliates" if
needed] ("Sabre" or the "Company") for any reason other than for "cause" (as
defined in Sabre Holdings most recent Long Term Incentive Plan) or for
non-performance. In order to be eligible to receive the benefits provided for
herein, you must agree to the revocation of the January 29, 2003 letter provided
to you regarding severance benefits, and acknowledge your agreement by signing
below in the space provided and returning a copy of this letter to Sondra
Radigonda in Executive Compensation.

        The benefits are as follows:

•You will be eligible to receive the following payments (collectively the
"Termination Payments") upon involuntary termination: a)52 weeks (or 12 months)
of base salary (less applicable withholding) and b)target VCP at your most
recently established incentive target or other similar bonus for which you may
be eligible for the plan year in which you are involuntarily terminated (less
applicable withholding). If you are involuntarily terminated after the plan year
ends, but before the payout date, you will also be eligible to receive your
prior year's VCP award at the funded level (less applicable withholding).

•You will be eligible for COBRA coverage following termination. Should you elect
COBRA coverage, the Company will subsidize COBRA medical benefits at your active
employee rate for 52 weeks (the "COBRA subsidy").

•In order to receive the Termination Payments and COBRA subsidy, you must
execute and comply with an Agreement and General Release ("AGR") in a form
determined by the Company that releases all causes of action and claims against
Sabre and all related parties and that will include non-competition and
non-solicitation provisions in addition to any other provisions the Company
deems necessary in its sole discretion. The non-compete period will extend for
one year from your termination date. The non-solicitation period will extend for
two years from your termination date. If you breach or fail to comply with any
of the terms of the AGR after receiving Termination Payments or COBRA subsidies,
the Company will be entitled to recoup any portion of the Termination Payments
or COBRA subsidies previously paid, as well as cease any Termination Payments or
COBRA subsidies being made to you or on your behalf.

•Your Termination Payments will be paid in installments, over a one-year period,
no less frequently than quarterly, beginning as soon as administratively
feasible upon receipt of your signed AGR

•In the event of your death during the period in which Termination Payments are
being paid, any remaining payments will be paid to your designated beneficiary
for Basic Group Life Insurance.

1

--------------------------------------------------------------------------------



•You will not be eligible to receive the Termination Payments identified in this
letter under the following conditions: (1)In the event of a Change in Control
("CIC") as defined by your current Executive Termination Benefits Agreement
("ETBA"), the terms of your ETBA will govern any compensation or benefits you
receive, and you will not be eligible for Termination Payments identified in
this letter. (2)If you have an individual agreement with Sabre or any of its
subsidiaries or affiliates that provides for any compensation or benefits (or
provides for non-payment of compensation) in the event of termination of your
employment, your individual agreement will govern, and you will not be eligible
for the Termination Payments identified in this letter. (3)In the event that you
receive any severance benefits under the Sabre Inc. Severance Plan, you will not
be eligible to receive the Termination Payments identified in this letter.

•The Company may amend the benefits provided for in this letter to provide
increased benefits at any time. The Company may reduce or eliminate the benefits
provided for in this letter after January 19, 2006, upon at least 6 months
advance notice.

Acknowledged and accepted by:                                          
              

Date:                                                         

2

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.6

